Citation Nr: 0602541	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-36 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for a visual disorder.  

5.  Entitlement to service connection for a right ankle 
disorder.

6.  Entitlement to an increased disability evaluation for 
status post right knee injury with arthritis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from November 1985 to November 
1989, and from April 1990 to February 1992.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, and an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  

In October 2005, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record. 

The issues of entitlement to service connection for low back 
and right ankle disorders, and entitlement to an increased 
evaluation for status post right knee injury with arthritis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  Migraine headaches did not have their onset during active 
service or result from disease or injury in service.

2.  A sinus disorder did not have its onset during active 
service or result from disease or injury in service.

3.  A visual disorder did not have its onset during active 
service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
migraine headaches.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).

2.  The veteran is not entitled to service connection for a 
sinus disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2005).

3.  The veteran is not entitled to service connection for a 
visual disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial 
adjudication by the RO.  

Pre-adjudicatory notice was provided in May 2003.  The notice 
included the type of evidence required to substantiate the 
claims.  The veteran was informed that VA would obtain 
service medical records, VA records, and records of other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtain the records on his behalf.  
He was asked to provide evidence in support of his claim, 
which would include that in his possession.  In the statement 
of the case, dated in July 2004, the RO cited 38 C.F.R. 
§ 3.159 with the provision that the claimant provide any 
evidence in his possession that pertained to a claim.  The 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claims as he had the 
opportunity to submit additional argument, and evidence, and 
to address the issues at a hearing.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. 
§ 3.159(c)(4), VA will provide a medical examination if an 
examination is necessary to decide the claim.  As to the 
claims being decided in this decision, no examination was 
conducted, and the Board finds none is warranted.  
Specifically, under the new law, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Private and VA treatment records have been 
considered.  Here, the evidence does not indicate that 
migraine headaches, a sinus disorder, or a vision disorder 
may be associated with the veteran's active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  While the veteran has current 
complaints related to such problems, he has not brought forth 
any evidence suggestive of a causal connection between any 
current disability and service.  The RO informed him that he 
would need medical evidence of a relationship between the 
current disabilities and service, and the veteran has not 
provided such evidence.  

As the veteran has not identified additional evidence, and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  For above reasons, no further 
development is needed to ensure VCAA compliance.


II.  Service connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  To make a showing of chronic disease in 
service, a combination of manifestations is required that is 
sufficient to be identified as the disease entity and 
sufficiently observable to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2005).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease that is diagnosed 
after discharge, when the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service medical records show no diagnosis of migraines or 
migraine headaches.  In February 1991, he underwent CAT scan 
after a fall in which the veteran struck his head.  No 
abnormalities were noted.  

VA examination dated in April 1992 reveals no complaints of 
headaches.  The neurological examination was normal.  

Private treatment records show complaints of headaches 
following a motor vehicle accident in May 2000.

VA treatment records reflect that the veteran has current 
complaints of migraine headaches.  A June 2003 treatment note 
shows an assessment of migraines.  The veteran reported he 
had had migraines for years.  They were generally relieved 
somewhat with Ibuprofen, which was prescribed at that time.  

As to a sinus disorder, service medical records show no 
diagnosis of this condition.  The veteran was treated in 
service on several occasions for upper respiratory conditions 
and viral syndromes.  No sinus disorder was noted or observed 
on X-ray.  

The VA examination dated in April 1992 reflects no complaints 
or findings of sinusitis.  

Post service treatment records show complaints of sinus 
problems and an assessment of nasal allergy in April 2003.  

As to a visual disorder, the veteran was seen on several 
occasions in service for eye complaints.  In March 1987 he 
complained of eye irritation after getting dust in the eye.  
The examiner noted a normal eye examination.  In March 1988, 
he was noted to have mild myopia.  In April 1990, the 
assessment upon evaluation was myopic astigmatism and eyes 
otherwise within normal limits.  

The aforementioned VA examination report dated in April 1992 
reflects that the veteran wore glasses but otherwise had 
normal eyes.  

VA treatment records reflect that in May 2003, the veteran 
complained of burning and watery eyes.  The diagnosis was 
medicamentosa (Chronic Visine Use) and Meibomian gland 
dysfunction (MGD)/dry eyes.  

A.  Migraine headaches

Medical records during service fail to disclose diagnosed 
migraine headaches.  The veteran's CT scan following a fall 
in service was negative.  He did not report complaints in 
April 1992 when examined.  Current records reflect complaints 
of migraines from 2000, with an assessment of migraines in 
June 2003.  However, this assessment does not indicate any 
relationship between the current findings and service.  Thus, 
contrary to the veteran's contention that he has migraines 
that are related to his service, there is no competent, 
medical evidence of current migraines which are related to 
service.  The only evidence of migraines related to service 
is the veteran's contentions.  The actual medical evidence 
does not support the claim.  While the veteran is competent 
to describe the symptoms that he experienced, his statements 
are without significant probative value in regard to the 
issue at hand, as the veteran has not been shown to possess 
the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Thus, the veteran's personal belief that he has migraines due 
to his experiences in service cannot serve to prove that this 
disability had its onset during active service or is related 
to any in-service disease or injury.


B.  Sinus disorder

Medical records during service fail to disclose an actual 
diagnosed sinus disorder.  Current records reflect a 
diagnosis of nasal allergy.  However, there is no competent, 
medical evidence of relating any post-service sinus disorder 
to the veteran's active service.  The only evidence of a 
sinus disorder related to service is the veteran's 
contentions.  The actual medical evidence does not support 
the claim.  While the veteran is competent to describe the 
symptoms that he experienced, his statements are without 
significant probative value in regard to the issue at hand, 
as the veteran has not been shown to possess the medical 
training or expertise needed to render a competent opinion as 
to diagnosis or medical causation.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, the veteran's personal belief that he has a sinus 
disorder cannot serve to prove that this disability, if 
present, had its onset during active service or is related to 
any in-service disease or injury.

C.  Visual disorder

Records do show some complaints of eye irritation in service.  
However, the relevant diagnoses in service include myopia and 
myopic astigmatism.  

As to the current diagnoses of MGD and medicamentosa, there 
is no competent evidence of a relationship between these and 
service.  Thus, while a review of the record shows that these 
certain eye conditions exist following service, with the 
earliest documented manifestation of such a disorder being 
many years following service, there is no competent medical 
evidence which demonstrates that these vision disorders are 
related to the veteran's service.  

Inasmuch as the veteran has myopia and astigmatism, these are 
congenital or developmental defects not considered diseases 
or injuries within the regulations.  See 38 C.F.R. § 3.303(c) 
(2005).

The only evidence of a relationship between service and 
current vision disorders, first documented many years 
following service, is the veteran's contentions.  The actual 
medical evidence is against the claim.  While the veteran is 
competent to describe the symptoms that he experienced, his 
statements are without significant probative value in regard 
to the issue at hand, as the veteran has not been shown to 
possess the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  


D.  Conclusion

The Board notes that the veteran has provided some excerpts 
from a medical encyclopedia.  To the extent that he is 
attempting to extrapolate from an encyclopedia that he 
developed a headache disorder, sinus disorder, or vision 
disorder related to his active service, such extrapolation 
would constitute nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

The veteran also provided three lay statements in October 
2005, from S.W., A.R., and his daughter.  However, none of 
these contain competent medical opinions relating the 
veteran's disabilities to his service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the absence of competent evidence establishing a 
relationship between a current headache disorder, sinus 
disorder, or visual disorder and the veteran's active 
service, the preponderance of the evidence is against the 
claims.  The benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the issue.  That doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for migraine headaches is denied.  

Service connection for a sinus disorder is denied.  

Service connection for a visual disorder is denied.  


REMAND

A remand is required in this case in order to fulfill the 
VA's duty to assist as set forth at 38 C.F.R. § 3.159 (2005).

With respect to the increased rating for the right knee 
disorder, and the claim of service connection for low back 
and right ankle disorders, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2005).  Assistance shall 
also include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

The veteran testified that pain and limitation of motion in 
the right knee are severe and have increased since the last 
VA examination of the knee in July 2003.  He testified that 
he undergoes routine treatment of the knee at the Loma Linda 
VA Medical Center (VAMC) and that his most recent visit was 
about one month prior to the hearing in late October 2005.  
As the claims folder reflects treatment records from that 
facility only though March 2005, updates should be obtained.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Moreover, in view of the complaints of increased severity, a 
VA examination should be scheduled to assess the current 
manifestations of the service-connected right knee disorder.  

As to the claim of service connection for a low back 
disorder, the Board notes that the service medical records 
show several incidences of complaints of low back pain and 
assessments of lumbosacral strain, including severe strain in 
August 1987 and strain in November 1988.  Furthermore, VAMC 
records reflect a finding of chronic low back pain, likely 
secondary to leg length discrepancy of 4-5 cm., veteran's 
obesity also contributory, in February 2004.  VA examination 
in January 2002 yielded a finding of chronic low back pain 
with symptoms of right lower extremity radiculopathy.  

As to the claim of service connection for a right ankle 
disorder, the Board notes that the service medical records 
show the right ankle was involved when the veteran fell 
aboard ship when the floor was wrapped in paper in December 
1990.  Records show the veteran was seen for a possible 
broken right ankle.  The ankle was observed to be swollen in 
December 1991.  The veteran sought treatment for right ankle 
pain in March 2003, after an intercurrent fall off of a curb.  
In March 2005, the assessment was right ankle pain, possible 
tendonitis due to recurrent ankle injuries.  

The Board believes that an examination is warranted as to 
these three claims and an opinion should be rendered in order 
to determine whether there is any current low back disability 
or right ankle disorder that is related to any incident of 
service.  

Therefore, the case is remanded for the following:

1.  Make arrangements to obtain medical 
records for the veteran's right knee 
disability from the Loma Linda VAMC dated 
since March 2005.

2.  Then, schedule the veteran for a VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should describe all 
residuals of the veteran's service-
connected status post right knee injury 
with arthritis.

The examiner should report range of 
motion measurements for the right knee.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the knee 
is used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or 
no limitation of function, such facts 
must be noted in the report.

The examiner should state whether there 
is any evidence of recurrent subluxation 
or lateral instability of the right knee, 
and if so, to what extent.

The examiner should identify any current 
disorders of the right ankle.  The 
examiner should state whether it is at 
least as likely as not that any current 
right ankle disorder had its onset during 
active service or is related to any in-
service disease or injury, including the 
documented fall on ship in November 1990.  

The examiner should also identify any 
current disorders of the low back.  The 
examiner should state whether it is at 
least as likely as not that any current 
low back disorder had its onset during 
active service or is related to any in-
service disease or injury, including the 
episodes of strain, as opposed to the 
post-service back injury in the motor 
vehicle accident in May 2000.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


